Dillon, J.
1. -errob: without prejudice. I. As we affirm the ruling of the court below, under tbe special circumstances of tbe , x caSe; ^ 1S important that these be borne in mind.
It is to be noted, that it is tbe plaintiff and not tbe defendant who appeals. And tbe plaintiff complains of tbe action of tbe court wbicb resulted in reducing tbe amount of the verdict against bim from $283.50 to $12.
In tbe record before us be has no evidence, no exceptions to rulings upon tbe trial, nothing to show that be could have escaped from a judgment for $283.50, if tbe court bad not taken the precise course that it did. Tbe action of tbe court benefited bim, and it seems not a little ungracious in him to make it tbe subject of complaint.
2. verdict: correction of omission. That there was, through inadvertence, an omission by the jury to deduct the amount of tbe notes is . u qU1te clear. Tbe contest was on tbe amount of defendant’s damages. This tbe jury fixed at $283.50.
Tbe amount of tbe notes was not a subject in dispute, and hence, it was overlooked. Tbe mistake was a very natural one. The jury asserted it. Tbe court was satisfied of it. Tbe plaintiff did not attempt to negative it by tbe affidavit of jurors (wbicb be took upon other points), or in any other way.
Tbe correction in tbe verdict consists simply (as a computation shows) in deducting tbe amount of tbe notes sued on and interest thereon from tbe first verdict.
*508We do not regard this action of the court as allowing the jury “ to disagree ” to their verdict, within the meaning of section 3075 of the Revision.
They conversed with no one prior to the sealing and delivery to the bailiff of their verdict; and even after that, with no one, so far as shown, upon the merits of the case.
3.pbac-ingrecord, II. There is nothing in the point as to the failure of the late Judge Gray to sign the records. These had not been made up at the adjournment of the term of court at which the trial was had, and the judge deceased before the next term. Childs v. McChesney, ante.
And it is not essential, even if it be proper, that the record should have been signed by Judge Nourse, the successor of Judge Gray.
Affirmed. '